 212DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrict 1199,National Union of Hospital&Health-care Employees,RWDSU, AFL-CIOandFirstHealthcare Corporation,d/b/a Parkway PavilionHealthcare.Case 1-CG-1January 14, 1976DECISION AND ORDEROn September 9, 1975, Administrative Law JudgeArther Leff issued the attached Decision in this pro-ceeding. Thereafter, both the General Counsel andthe Charging Party filed exceptions and supportingbriefs and the Respondent filed a reply brief.The Board has considered the record as stipulatedby the parties and the attached Decision in light ofthe exceptions and briefs, and has decided to affirmthe rulings, findings, and conclusions of the Adminis-trative Law Judge, to the extent consistent herewith.The Administrative Law Judge found that Re-spondent did not violate Section 8(g)' by engaging insympathy picketing without first giving 10 days' no-ticeof its intention to do so. In our judgment,Respondent's failure to comply with the notice re-quirements of Section 8(g) violated the Act.Local531,ServiceEmployees InternationalUnion, AFL-CIO, represents the service and mainte-nance employees at First Healthcare's Enfield, Con-necticut, facility.Upon the expiration of its collec-tive-bargaining agreement with FirstHealthcare,Local 531 gave notice on December 9, 1974, of itsintention to strike at 12:01 a.m. on December 20,1974. The strike actually began on December 22,1974, and continued throughout the period materialherein.On January 4, 1975, four of Respondent's officersjoined the picket line of Local 531 in sympathy andpicketed for 1-1/2 hours. All four pickets displayedRespondent District 1199 hats and badges. Respon-dent never gave any notice of its intention to join theLocal 531 picket line. So far as the stipulated recordshows, Respondent never has and does not now rep-resentany employees at the Enfield, Connecticut, in-stitution.Sec 8(g) providesA labor organization before engaging in any strike, picketing, orother concerted refusal to work at any health care institution shall, notless than ten days prior to such action, notify the institution in writingand the Federal Mediation and Conciliation Service of that intention,except that in the case of bargaining for an initial agreement followingthe certification or recognition the notice required by this section shallnot be given until the expiration of the period specified in clause (B) ofthe last sentence of section 8(d) of this Act. The notice shall state thedate and time that such action will commence The notice, once given,may be extended by the written agreement of both partiesAccordingly, we must decide whether a labor orga-nization violates Section 8(g) of the Act when it en-gages in sympathy picketing at a health care institu-tion without first giving 10 days' notice of its inten-tion to do so in writing to both the institution and theFederal Mediation and Conciliation Service.The Administrative Law Judge concluded that Re-spondent was not required to provide the 8(g) notice.He believed that the presence of the four Respondentpickets did not basically change the character of Lo-cal 531's picketing nor broaden its objectives. In ad-dition, he observed that there was nothing in the rec-ord to suggest that the sympathy picketing wascalculated or might be anticipated to generate anynew or different economic pressures on the healthcare institution of a kind not previously present inLocal 531's picketing. He concluded that it would bea distortion of the Congressional intent underlyingSection 8(g) to hold in this case that Respondent wasrequired under that section to supplement the 10-daynotice previously given by Local 531 by a furthernotice of its own before engaging in the sympathypicketing.We are inclined to read Section 8(g) more literallythan the Administrative Law Judge. In our opinion,the 8(g) notice requirement is clear and absolute.First, it is mandatory rather than discretionary-thestatute provides that "a labor organization. . . shall "give written notice. Second, it applies regardless ofthe nature of the picketing involved-notice must beprovided in advance of"anystrike, picketing or otherconcerted refusal to work atanyhealth care institu-tion. . . ." Finally, Section 8(g) is devoid of anymodifying language respecting the character of thepicketing, its objectives, or the type of economicpressures generated. In the face of this language, Re-spondent cannot rely upon the earlier notice given byanother labor organization as a basis for fulfilling itsown statutory obligations.This interpretation of Section 8(g) is mandated byboth its legislative history and the policy consider-ations which prompted its enactment. As stated bySenator Taft during Senate debate:This subsection applies not only to bargainingstrikes or pickets, but also, as stated in the stat-ute, to `any picket or strike.' As examples, thissubsection would apply to recognition strikes,area standard strikes, secondary strikes, jurisdic-tional strikes, and the like.Any doubt that the phrase "and the like" was intend-ed to encompass sympathy picketing is removed bySenator Javits' observation that "[Ten] days notice of222 NLRB No. 15 DISTRICT 1199, NATIONAL UNION OF HOSPITALEMPLOYEES213any strike or picketing,including stranger picketing,2must be given to a health care institution."The purpose behind the 10-day notice provision isto provide health care institutions with sufficienttime to make arrangements for continuing patientcare during the labor dispute. Patient needs, staffingrequirements, and supplies must all be examined. Itiscrucial, therefore, to analyze such factors as theability to receive supplies during the strike, the abili-ty of strike replacements to cross the picket line, andthe willingness of nonstriking personnel to work be-hind the picket line. In some instances, it may evenbe necessary to remove the patients to another facili-ty in order to insure proper care.In order to assess the extent to which normal oper-ations are likely to be disrupted, the health care insti-tution is entitled under Section 8(g) to receive at least10 days' notice from any labor organization whichplans to begin picketing, engage in a strike, or workstoppage at a specific future time. It may very well bethat suppliers, nonstriking employees, and strike re-placements, who may be willing to cross one union'spicket line, will refuse to do so if another labor orga-nization begins picketing. If one union decides tojoin another union's picket line in sympathy anddoes not give the 10-day notice required by Section8(g),health care -institutionsmay suddenly findthemselves with an unexpected disruption in servicesbecause of the picketing by two different unions in-stead of one.Furthermore, the Act specifically requires thatwritten notice also be given to the Federal Mediationand Conciliation Service where a labor organizationplans to picket a health care facility. We do not deemthat a 10-day notice by one labor organization to theFederal Mediation and Conciliation Service is suffi-cient to meet the statutory requirement for other la-bor organizations which may later join in the dispute.It is our conclusion, therefore, that Congress in-tended that the 10-day notice provision of Section8(g) be interpreted according to its literal meaningand, therefore, any strike, work stoppage, or picket-ing including sympathy picketing at the premises of ahealth care institution is violative of Section 8(g) un-less proper notice of it has been served on the healthcare facility and the Federal Mediation and Concilia-tion Service by the labor organization involved.Accordingly, for all of the reasons discussedabove, we find that Respondent, by joining the pick-et line of Local 531 and picketing at the ParkwayPavilion Healthcare facility without first giving therequired notice, violated Section 8(g) of the Act.2As noted earlier, Respondent does not represent any employees at theEnfield, Connecticut, facilityTHE EFFECTS OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondent set forth above havea close, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates, and tend to lead to industrial strife burdeningand obstructing commerce.THE REMEDYHaving found that Respondent has engaged, andis engaging, in unfair labor practices in violation ofSection 8(g) of the Act, we shall order thatitceaseand desist therefrom, and take certain affirmative ac-tion designed to effectuate the policies of the Act.On the basis of- the foregoing findings of fact andon the entire record in this case, we make the follow-ing:CONCLUSIONS OF LAW1.FirstHealthcare Corporation, d/b/a ParkwayPavilion Healthcare, is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.FirstHealthcare Corporation, d/b/a ParkwayPavilion Healthcare, is a healthcare institution withinthe meaning of Section 2(14) of the Act.3.Respondent is a labor organization within themeaning of Section 2(5) of the Act.4.By picketing at the Parkway Pavilion Health-care institution at Enfield, Connecticut, without firstgiving 10 days' written notice to Parkway PavilionHealthcare and to the Federal Mediation and Con-ciliation Service,Respondent has violated Section8(g) of the Act.5.The foregoing unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lationsBoard hereby orders that the Respondent,District 1199, NationalUnionof Hospital&Health-care Employees,RWDSU,AFL-CIO,itsofficers,agents, and representatives,shall:1.Cease and desist from engaging in any strike,picketing, or other concerted refusal to work at thepremises of Parkway Pavilion Healthcare, or anyother health care institution,without notifying inwriting Parkway Pavilion Healthcare or such otherhealth care institution, and the Federal Mediation 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Conciliation Service, not less than 10 days priorto such action, of that intention.2.Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at its business offices, meeting halls, andall -other places where notices to its members are cus-tomarily posted copies of the attached notice marked"Appendix." 3 Copies of said notice, on forms pro-vided by the Regional Director for Region 1, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall betaken by the Respondent to insure that said noticesare not altered, defaced, or-covered by any other ma-terial.-(b) Furnish to the Regional Director for Region Ienough signed copies of the aforesaid notice for post-ing by First Healthcare Corporation, d/b/a ParkwayPavilion Healthcare, if it is willing, in places wherenotices to its employees are customarily posted.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.CHAIRMAN MURPHY and MEMBER FANNING,dissent-ing:We agree with the Administrative Law Judge, forthe reasons stated by him, that given the unusual factsituation presented herein, District 1199's decision toengage in sympathy picketing without first providing10 days' notice to First Healthcare and the FederalMediation and Conciliation Service violated neitherthe letter nor the spirit of Section 8(g). All that we arefaced with here is four agents of District 1199 joininga lawfully established picket line in sympathy for aperiod of 1-1/2 hours. -As the Administrative Law Judge observed, thebrief presence of the four District 1199 pickets didnot basically change the character of the picketing,did not broaden its objectives, and did not generateany new or different economic pressures on FirstHealthcare. It is thus a distortion of the Congression-al intent underlying Section 8(g) to require District1199 to supplement the 10-day notice previously giv-en by Local 531 with a further notice of its own be-fore briefly joining Local 531 in sympathy.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF-THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in any strike, picketing,or other concerted refusal to work at the prem-isesof Parkway Pavilion Healthcare, or anyother health care institution, without notifying,in writing, Parkway Pavilion Healthcare or suchother healthcare institution, and the FederalMediation and Conciliation Service, not -lessthan 10 days prior to such action, of that inten-tion.DISTRICT 1199, NATIONAL UNION OFHOSPITAL & HEALTHCARE EMPLOYEES,RWDSU, AFL-CIODECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon a chargefiled on January 20, 1975, by First Healthcare Corporationd/b/a Parkway Pavilion Healthcare, herein called FirstHealthcare, the General Counsel of the National LaborRelations Board, by the Regional Director of Region 1,issued a complaint dated March 6, 1975, against District1199,National Union of Hospital & Healthcare Employ-ees, RWDSU, AFL-CIO, herein called Respondent or Dis-trict 1199, alleging that Respondent had engaged in unfairlabor practices within the meaning of Section 8(g) and Sec-tion 2(6) and (7) of the National Labor Relations Act, asamended, by conduct hereinafter, specified. On March 26,1975, Respondent filed an answer in which it denied that itengaged in the alleged unfair labor practices. Subsequent-ly, the General Counsel and Respondent waived a hearingbefore an Administrative Law Judge; entered into a stipu-lation of facts; and agreed that the stipulation, along withthe pleadings in this case, should constitute the entire rec-ord to be submitted for determination of the issues in thiscase. Thereafter, I was duly designated as the Administra-tive Law Judge to make and issue an initial decision andrecommended Order in this proceeding. On August 15,1975, the General Counsel and Respondent filed briefswith me.Upon the stipulated record in this case, I make the fol-lowing:FINDINGS OF FACT3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"I.THE BUSINESSOF COMPANYFirstHealthcare Corporation, a Delaware corporation,with its principal office and place of business in Chicago,Illinois, operates a healthcare institution at Enfield, Con- DISTRICT 1199, NATIONAL UNION OF HOSPITAL EMPLOYEES215necticut, which conducts business under the name of Park-way Pavilion Healthcare. At its Enfield facility, FirstHealthcare, annually has a gross volume of business ex-ceeding $100,000 and receives medical supplies, appliances,and related products valued in excess of $50,000 frompoints outside the State of Connecticut. Respondent ad-mits that First Healthcare is engaged in commerce withinthe meaning of the Act. It is so found.H. THE LABORORGANIZATION INVOLVEDLocal 531, Service Employees International Union,AFL-CIO,herein called Local 531, and District 1199 arelabor organizations within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe issue presented in this case is whether District 1199violated Section 8(g) in the circumstances stated below, byjoining the lawfully established picket line of Local 531 atFirst Healthcare's Parkway Pavilion facility on January 4,1975, and picketing for 1-1/2 hours, without having itselffirst served a 10-day 8(g) notice)Local 531 represents service andmaintenanceemployeesat First Healthcare's Parkway Pavilion, a healthcare insti-tution.Nothing in the stipulated recordsuggeststhat Dis-trict 1199 has ever represented any employees at that insti-tution, and the briefs of the parties appear to agree that ithas not.The collective-bargainingagreementbetween Local 531and First Healthcare covering the latter's Parkway Pavilionfacility expired on December 1, 1974. On December 9,1974, Local 531 gave notice by letter to First Healthcare ofits intentionto strike at 12:01 a.m. on December 20, 1974.The strike actually began on December 22, 1974, and con-tinued throughout the period material herein. On January4, 1975, four individuals officially connected with District1199, all of whom it is agreed were acting as agents ofDistrict 1199 at the time, joined Local 531's picketline andparticipated in the picketing for 1-1/2 hour, displaying Dis-trict 1199 hats and badges. District 1199 had theretoforegiven no written notification to First Healthcare or to theMediation and Conciliation Service of its intention to joinin Local 531's picketing.It does not appear from the stipulated record that Dis-trict 1199 had any labor dispute of its own with FirstHealthcare at the time of the picketing. Nor does it appearthatDistrict 1199 was then seeking to organize any em-ployees at the institution being picketed. The GeneralCounsel's brief appears to concede that District 1199's onlyinterestin briefly joining the Local 531 picket line on thesingle occasionmentionedwas to expressits sympathywith Local 531's lawful strike and picketing objectives.iSection 8(g) provides in relevant part.A labor organization before engaging in anystrike,picketing, or otherconcerted refusal to work at any healthcareinstitution shall, not less thanten days prior to such action, notify the institution in writing and the Feder-alMediation and Conciliation Service of that intention.The noticeshall statethe date and time that such action will commence The notice,once given,may be extended by the written agreement of both partiesThe critical question in this case is not whether the no-tice requirements of Section 8(g) are applicable to sympa-thy picketing at a health care institution. The Board hasalready ruled that all picketing at a health care institutionis subject to the requirements of that section, regardless ofwhether the labor organization conducting the picketing isinvolved in a direct labor dispute with the health care insti-tution being picketed.2 Rather, the precise issue to be de-termined here is this: Considering the legislative purpose ofSection 8(g) and the fact that Local 531 had complied withthe notice requirements of that section, was District 1199obliged in the particular circumstances of this case to giveFirstHealthcare and FMCS a further and separate 10(g)notice of intention to picket before its agents joined theLocal 531 picket line and participated in Local 531's pick-eting? For the reasons stated below, I hold that it was not.The purposes of Section 8(g) are clearly set forth in S.Rep. 93-766, dated April 2, 1974, p. 4:It is in the public interest to insure the continuity ofhealthcare to the community and the care and wellbeing of patients by providing for a statutory advancenotice of any anticipated strike or picketing. For thisreason, the Committee approved an amendment add-ing a new Section 8(g) which generally prohibits a la-bor organization from striking or picketing a healthcare institution without first giving 10 days' noticeThe 10-day notice is intended to give health careinstitutions sufficient advance notice of a strike orpicketing to permit them to make arrangements forthe continuity of patient care... 3As found above, District 1199 did not inaugurate anynew picketing at Parkway Pavilion Healthcare on January4, 1975, but simply engaged, through its agents, in sympa-thy picketing for an hour and a half on Local 531's alreadyexistingpicket line which had been established by Local531 some 2 weeks earlier. With respect to that picket line,Local 531 had satisfied the purposes of Section 8(g), bygiving First Healthcare the requisite 10 days' advance no-tice to enable First Healthcare to make such arrangementsas it might consider appropriate for the continuity of pa-tient care during the strike and picketing. The brief pres-ence of the four District 1199 pickets, along with Local 531pickets, on the Local 531 picket line did not basicallychange the character of the picketing, nor broaden its ob-jectives. Nothing in this record suggests that District 1199'sone and a half hours joinder in Local 531's picketing wascalculated or might be anticipated to generate any new ordifferent economic pressures on First Healthcare of a kindnot previously present in Local 53 I's picketing. Taking intoaccount all of the foregoing circumstances, I believe itwould be a distortion of the congressional intent underly-ing Section 8(g) to hold in this case that District 1199 was2United Association of Journeymen and Apprentices of the Plumbing andPipefittmg Industry of the United States and Canada, Local 630 AFL-CIO(Lein-Steenberg),219 NLRB No 153 (1975)3 Exactly the same language is found in H.R. 93-1051, p. 5(May 20,1974)To the same effect, see also the remarks of Senator Taft in Cong.Rec., July 10, 1974, at S12108; of Senator Cranston in Cong. Rec., May 2,1974, at S6932, of Senator Williams in Cong Rec, May 2, 1974, at S6934,and of Representative Ashbrook in Cong Rec., May 30, 1974, at H. 4589. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDrequired under that section to supplement the 10-day no-tice previously given by Local 531 by a further notice of itsown before engaging in the picketing that is the subject ofthe complaint. In sum, I conclude and find that District1199, the Respondent herein, did not violate 531 Section8(g) of the act by the conduct of its agents in joining theLocal 531 picket line on January 4, 1975, and briefly parti-cipating in Local 531's picketing. Accordingly, I shall rec-ommend the dismissal of the complaint in its entirety.CONCLUSIONS OF LAW1.FirstHealthcare Corporation d/b/a Parkway Pavil-ion Healthcare is engaged in commerce within the meaningof Section2(6) and (7) of the Act.2.Respondent is a labor organization within the mean-ing ofSection 2(5) of the Act.3.Respondent has not , as alleged in the complaint, en-gaged in unfair labor practices within the meaning of Sec-tion 8(g) of the Act.[Recommended Order for dismissal omitted from publi-cation]